Citation Nr: 1636117	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.  He served in the Republic of Vietnam and received the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied service connection for hypertension.  

This issue was previously remanded by the Board for further development in March 2014 and August 2014 for additional development. 


FINDING OF FACT

The Veteran's hypertension was not caused by exposure to an herbicide agent, did not manifest within one year of separation from active service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an August 2009 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of November 2009 and March 2015 VA examinations.  The November 2009 and March 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  As such, the Board finds that the November 2009 and March 2015 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the August 2014 Board remand instructions, the Veteran underwent a VA examination in March 2015 and VA treatment records were associated with the claims file.  In light of the above, the Board also finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).


Factual Background and Analysis

The Veteran contends that his current hypertension is a result of his service to include his exposure to Agent Orange.  The Veteran also claims that his hypertension is secondary to his service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

The Veteran's service treatment records are negative for treatment or diagnoses of hypertension or high blood pressure.  An April 1969 Report of Medical History for induction noted a blood pressure reading of 128/70.  On the Veteran's April 1972 separation examination his blood pressure was 118/72.  

An April 2007 hospital discharge summary noted that the Veteran had diagnoses of diabetes, hypertension, and hepatitis C.

The Veteran underwent a VA examination for his service-connected diabetes in November 2009.  The examiner noted that the Veteran was first diagnosed with hypertension in 2007.  The examiner determined that the Veteran had hypertension which was diagnosed at the same time as his diabetes and which was not due to his diabetes.

Per the August 2014 Board Remand instructions, the Veteran underwent a VA examination in March 2015.  The examiner noted that the Veteran's service treatment records did not identify any hypertension in service or any that was related to any injury or event while in the service.  As a result, hypertension was less likely as not related to the Veteran's service or any injury or other event during a period of service.  The examiner also concluded that it was less likely than not that the Veteran's hypertension was related to his conceded Agent Orange exposure.  The examiner noted that Agent Orange or other herbicides did not cause hypertension and hypertension was not a presumptive disease secondary to Agent Orange or other herbicides.  The examiner also opined that it was less likely than not that the Veteran's hypertension was related to, caused by, or aggravated by his diabetes.  The rationale was that the Veteran had a normal BUN and Creatinine and as there was no renal diagnosis, then hypertension is not related to diabetes.  The Veteran did have proteinuria, but with an unknown etiology.  Finally, the examiner opined that it was less likely than not that the Veteran's hypertension was related to, caused by, or aggravated by his PTSD.  The examiner reasoned that the Veteran's hypertension had not been related to any anxiety or neurosis.  While it was known that stress can temporarily elevate blood pressure in all individuals, this was a normal response to catecholamine release and such temporary elevation did not aggravate or cause the underlying condition of hypertension.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension, claimed as due to herbicide exposure or as secondary to a service-connected disability, is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible hypertension is the April 2007 hospital discharge report noting a diagnosis of hypertension.  Accordingly, service connection for hypertension on a presumptive basis is not warranted as the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board also notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, hypertension is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's hypertension was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is a current diagnosis of hypertension, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of hypertension or elevated blood pressure.  

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a direct basis.  As noted above, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability.  

Additionally, the only medical opinion addressing the etiology of the hypertension disability weighs against the claim as the March 2015 VA examiner determined that it was less likely than not that the Veteran's hypertension was related to his service or any injury or other event during a period of service to include his conceded Agent Orange exposure. 

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for diabetes mellitus, PTSD, peripheral neuropathy associated with diabetes mellitus, and lacerations of the fourth toe.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the hypertension disability on a secondary basis weigh against the claims.  Notably, the November 2009 VA examiner determined that it was less likely than not that the Veteran's hypertension disability was due to his service-connected diabetes mellitus.

Additionally, per the August 2014 Board Remand instructions, the March 2015 VA examiner specifically addressed aggravation when determining that it was less likely than not that the Veteran's hypertension was related to, caused by or aggravated by his service-connected diabetes or PTSD disabilities.  

The Board finds the March 2015 VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cited to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

None of the competent medical evidence currently of record refutes the March 2015 VA examiner's conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for hypertension is not warranted on a direct or secondary basis.

The only evidence linking the hypertension to service is the Veteran and his representative's statements. The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed hypertension disability.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the hypertension etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed hypertension and his service, to include as secondary to a service-connected disability and due to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides, and the claim must be denied.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


